EXHIBIT PreMD Inc. Annual Information Form In respect of the year ended December 31, 2007 March 28, 2008 TABLE OF CONTENTS GLOSSARY OF TERMS iii CORPORATE STRUCTURE 1 GENERAL DEVELOPMENT OF THE BUSINESS OF PreMD 1 Overview 1 Key Relationships 2 Convertible Debenture Financing 2 Business Strategy 3 BUSINESS OF PreMD 5 Industry Overview 5 Research and Development 7 Coronary Artery Disease (“CAD”) Risk Assessment Technology 8 Colorectal Cancer Tests (ColorectAlert and ColoPath) 18 Lung Cancer Test (LungAlert) 23 Breast Cancer Test 26 Other Product Development Programs 28 Patent and Proprietary Protection 28 Competition 35 Raw Materials 36 Regulatory Requirements 36 Foreign Operations 39 Economic Dependence 39 Employees 39 RISK FACTORS 39 Business-Related Risks 39 Industry-Related Risks 43 DIVIDEND RECORD AND POLICY 45 DESCRIPTION OF SHARE CAPITAL 45 MARKET FOR SECURITIES 46 Trading Price and Volume 46 DIRECTORS AND EXECUTIVE OFFICERS 47 Directors and Executive Officers 47 Scientific Advisory Board 48 Shareholdings 48 Corporate Cease Trade Orders or Bankruptcies 48 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 49 TRANSFER AGENT AND REGISTRAR 49 MATERIAL CONTRACTS 49 AUDIT COMMITTEE 50 ADDITIONAL INFORMATION 52 AUDIT COMMITTEE CHARTER 1 Comments Regarding Figures Contained in this Annual Information Form In this Annual Information Form, all references to “$” or “dollars” are references to Canadian dollars unless otherwise specified. Interpretation Where used herein, a reference to “PreMD” or “its” and similar words refers to PreMD Inc., together with its subsidiaries, as the context requires. Trademarks Cholesterol 1,2,3™, ColorectAlert™, LungAlert™, ColoPath™ and PREVU* are registered trademarks or trade names of PreMD.In addition to these marks or names, PreMD owns pending applications for PreMD and for the tagline ‘Predict to Prevent’.All other trademarks or service marks appearing in this Annual Information Form are the trademarks or service marks of the companies that own them. Forward-Looking Statements This Annual Information Form contains forward-looking statements. These statements involve known and unknown risks and uncertainties, which could cause PreMD’s actual results to differ materially from those in the forward-looking statements. Such risks and uncertainties include, among others, the lack of operating profit and availability of funds and resources to pursue R&D projects, the successful and timely completion of clinical studies, the successful development or marketing of PreMD’s products, reliance on third-party manufacturers, the competitiveness of PreMD’s products if successfully commercialized, the ability of PreMD to take advantage of business opportunities, uncertainties related to the regulatory process, and general changes in economic conditions.In addition, while PreMD routinely obtains patents for its products and technology, the protection offered by PreMD’s patents and patent applications may be challenged, invalidated or circumvented by PreMD’s competitors and there can be no guarantee of its ability to obtain or maintain patent protection for its products or product candidates. Readers of this Annual Information Form are cautioned not to rely on these forward-looking statements. PreMD is providing this information as of the date of this Annual Information Form and does not undertake any obligation to update any forward-looking statements contained herein as a result of new information, future events or otherwise. Additional information relating to the Corporation is available on SEDAR at www.sedar.com - ii - GLOSSARY OF TERMS The terms set forth below have the meanings set out opposite them for the purpose of this Annual Information Form. Term Meaning Adenocarcinoma A cancer that develops in the lining or inner surface of an organ Adenoma A benign tumor that arises in or resembles glandular tissue Affino-enzymatic A compound for the visual detection of cholesterol on the surface of the skin Angiogram Viewing of a blood vessel after filling with a contrast medium Arteriosclerosis Diseases characterized by thickening and loss of elasticity of the arterial walls Atherosclerosis Atherosclerosis, which is one of several types of arteriosclerosis, is a condition in which fatty material is deposited along the walls of arteries. This fatty material thickens, hardens and may eventually block the arteries Bronchoscopy A procedure that permits the doctor to see the breathing passages through a lighted tube CAD Coronary artery disease, which is a narrowing of the small blood vessels that supply blood and oxygen to the heart CBE Clinical breast exam CE-marked A compliance symbol indicating that a product meets the requirements of the European Union (EU) directives that apply to that product. CE stands for Conformitée Européenne, which means European Conformity CHD Coronary heart disease, another term for CAD Chylomicron A small fat globule composed of protein and lipid (fat) that is found in the blood and lymphatic fluid CIMT Carotid intima-media thickness, which is measured by B-mode ultrasound, measures the thickness of the first two inner layers of the carotid artery wall.CIMT is an independent predictor of myocardial infarction (heart attack) and stroke Colonoscopy A procedure in which a long flexible viewing tube (a colonoscope) is threaded up through the rectum for the purpose of inspecting the entire colon and rectum and, if there is an abnormality, taking a biopsy of it or removing it CRP C-reactive protein is a plasma protein that rises in the blood with the inflammation from certain conditions CVD Cardiovascular disease, which includes all diseases of the circulatory system, including CAD/CHD, heart failure and diseases of the arteries DCBE Double contrast barium enema Duke’s Classification Method A standard classification method for colon and rectal cancer Extracolonic tissue Outside the colon Extrarectal tissue Outside the rectum - iii - Term Meaning FDA United States Food and Drug Administration - the federal government agency that regulates the production, safety and efficacy of biological and pharmaceutical products, diagnostics and medical devices FOBT Fecal occult blood testing Framingham Global Risk Framingham is a landmark study begun in 1948 in which some 12,000 residents of the town of Framingham, MA were enrolled in a study designed to gather medical data.Through this study, major risk factors for heart disease were identified GMP Good manufacturing practice HDL High-density lipoprotein HMO Health maintenance organization Homocysteine An amino acid produced by the body.Elevated levels of homocysteine in the blood appear to have a link to elevated risk of cardiovascular disease HPB Canadian Health Protection Branch - the agency of Health Canada that regulates the production, safety and efficacy of biological and pharmaceutical products, diagnostics and medical devices in Canada Hypercholesterolemia High blood cholesterol Hyperlipoproteinemia An excess of lipoproteins in the blood IDC Infiltrating ductal carcinoma in-license Acquiring the rights to a technology and the related know-how from an unrelated company or institution in order to further develop, commercialize or otherwise exploit the technology ISO International Organization for Standardization IVD In vitro diagnostic products are those reagents, instruments and systems intended for use in diagnosis of disease or other conditions, including a determination of the state of health, in order to cure, mitigate, treat or prevent disease LDL Low-density lipoprotein Lipids A group of organic substances, including fatty acids, which are insoluble in water Lipoproteins Any of a group of conjugated proteins in which at least one of the components is a lipid. Lipoproteins, classified according to their densities and chemical qualities, are the principal means by which lipids are transported in the blood. Lymphatic A vessel that conveys lymph fluid through the lymphatic system.Lymph fluid carries cells that help fight infection and disease Mammography An X-ray of the breast with the breast in a device that compresses and flattens it Metastasis The process by which cancer spreads from the place at which it first arose as a primary tumor to distant locations in the body NIH United States Department of Health and Human Services - National Institutes of Health NSCLC Non-small cell lung carcinoma out-license Granting the rights to a technology and the related know-how to an unrelated company or institution in order to further develop, commercialize or otherwise exploit the technology - iv - Term Meaning PMA Pre-marketing approval Polyp A mass of tissue that develops on the inside wall of a hollow organ, as within the colon or rectum.Polyps may be benign, premalignant, or malignant PVD Peripheral vascular disease is a disease of blood vessels outside the heart affecting peripheral circulation as opposed to the cardiac circulation SCLC Small cell lung carcinoma Sigmoidoscopy Inspection of the rectum and lower colon using a thin lighted tube called a sigmoidoscope Sonography A diagnostic medical procedure that uses high frequency sound waves (ultrasound) to produce dynamic visual images of organs, tissues or blood flow inside the body Spectrophotometer An instrument for measuring the relative intensities of light in different parts of a spectrum Squamous cell carcinoma Cancer that begins in squamous cells - - thin, flat cells that are found in the tissue that forms the surface of the skin, the lining of hollow organs of the body and the passages of the respiratory and digestive tracts Statins A class of drug that lowers blood cholesterol Stenosis A narrowing Sterol A family of fat-like compounds that include cholesterol TC Total cholesterol Vasoactivity Affecting blood vessels especially in respect to the degree of their relaxation or contraction VLDL Very low-density lipoprotein - v - CORPORATE STRUCTURE PreMD Inc. (“PreMD”, or the “Corporation”) was originally incorporated under the Canada Business Corporations Act (“CBCA”) on November 9, 1992.PreMD was amalgamated with its wholly owned subsidiary 2860601 Canada Inc. pursuant to the Canada Business Corporations Act on February 1, 1999. In addition, on September 27, 2005 the name of the corporation was changed from IMI International Medical Innovations Inc. to PreMD Inc.The only material subsidiary of PreMD is its wholly owned subsidiary, PreMD International Inc. (Switzerland), a corporation incorporated under the laws of Switzerland.PreMD’s head office and principal place of business is located at 4211 Yonge Street, Suite 615, Toronto, Ontario, M2P 2A9.PreMD currently rents approximately 3,500 square feet of office space at this location and 1,100 square feet of laboratory facilities at McMaster University in the new Biosciences Incubation Centre, part of the Michael G. DeGroote Centre for Learning and Discovery, in Hamilton, Ontario. GENERAL DEVELOPMENT OF THE BUSINESS OF PreMD Overview PreMD is a predictive medicine company dedicated to improving health outcomes with non- or minimally-invasive tools for the early detection of life-threatening diseases, particularly cardiovascular disease and cancer.
